DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 7, and 8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-22-2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-16, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US#5774053) in view of Jiang (US#2016/0331171), and further in view of Shoenfeld (US#10238210).
Regarding claim 1, Porter discloses a package receptacle system 10 comprising:
a receptacle 14 having an interior storage compartment sized to receive a package, the receptacle comprising a lower floor (bottom) adapted for supporting a package placed in the interior storage compartment, and sidewalls extending upward from the lower floor and an upper ceiling (top) covering an opening defined by upper ends of the sidewalls;
an access (front opening) to the interior storage compartment and a door 18 pivotally attached to the receptacle for closing the access when in a closed position; and
a digital locking mechanism 24 (col. 4, lines 10-12) attached to an outer surface of the receptacle, the digital locking mechanism operable configured to:
provide keyless (electronic, col. 4, lines 10-21) access to the interior storage compartment; and
move a lock between a locked position and an unlocked position, wherein the locked position comprises the door in a closed position, and the unlocked position comprises the door capable of being opened and closed.
Regarding claim 1, Porter discloses wherein the digital locking mechanism is configured to move the lock between the locked position and the unlocked position responsive to one or more wireless inputs (e.g. radio signal, col. 4, lines 10-21) received from an electronic device as opposed to received from a software application operating on a mobile device of a third party.  However, as evidenced by Jiang, such a wireless input is known in the package receptacle system art, see [0051-0052], and client device 130 (Fig. 1A) using mobile-app allowing third party locking/unlocking of parcel receptacle 110.  Therefore, as evidenced by Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by replacing its wireless input with a software application operating on a mobile device of a third party.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the software application operating on a mobile device of a third party would enhance the remote operational capability of the receptacle.
Regarding claim 1, Porter fails to disclose a display that displays, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed.  However, as evidenced by Shoenfeld, such a display is known in the package receptacle system art, see display 24 on receptacle 10 that displays, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the display would improve customer interaction by notifying the intended recipient of delivery at the receptacle by the user.
Regarding claims 2 and 3, Porter discloses wherein the receptacle is mounted in a recess (opening) formed on a sidewall of a building 12, namely a sidewall of a garage attached to the building (see Fig. 1).
Regarding claim 4, Porter discloses the receptacle mounted in a recess (opening) formed on a sidewall of a building, namely on a sidewall of a garage attached to a building, as opposed to on a front door of a building. However, the specific location of the building mounting is a not a critical feature of the applicant's invention. It would have been an obvious design consideration to modify Porter such that the building mounting location was a front door of a building to facilitate locating the receptacle as where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975)
Regarding claim 10, Porter as modified by Jiang discloses wherein the digital locking mechanism is configured to manipulate the lock to the unlocked position on wirelessly receiving via communication device 16 a first authentication code; and wherein the digital locking mechanism is configured to manipulate the lock to the locked position on wirelessly receiving via communication device 16 a second authentication code.
Regarding claim 12, Porter discloses wherein the digital locking mechanism is operable via a satellite connection (transmitter/receiver, radio signal, col. 4, lines 10-21)).
Regarding claim 13, Porter discloses wherein the digital locking mechanism is capable of communicating with any device connected to the internet via communication device 16 (see col. 7, lines 51-53).
Regarding claim 14, Porter discloses wherein the digital access mechanism is configured to electronically communicate updates to a package service provider associated with a package delivery or a package pick-up (see col. 7, lines 42-45 and 59-64).
Regarding claim 15, Porter discloses  a light source (interior lighting, col. 4, lines 33-39).
Regarding claim 16, Porter discloses wherein the interior storage compartment is accessible from an exterior of a building (Fig. 1) and from an interior of the building via rear door 20, (see col. 4, lines 1-9).
Regarding claim 18, Porter discloses a side access (rear side access) to the interior storage compartment defined by an opening in a sidewall (rear sidewall) of the receptacle, and a side door (rear side door) 20 pivotally attached to the receptacle for closing the side access when in a closed position.
Regarding claim 19, Porter discloses a motion-initiated (opening of door) illumination of an area contiguous to the receptacle via the interior light activated by door movement (col. 4, lines 33-39).
Regarding claim 21, Porter discloses a method of package storage and retrieval, the method comprising: receiving wirelessly (radio signal, col. 4, lines 10-21), by a digital locking mechanism 24 of a receptacle 14, an authentication code from an electronic device operated by a user (col. 7, 51-61) attempting to gain access to an interior storage compartment of the receptacle, wherein the receptacle further comprises a lower floor (bottom) adapted for supporting a package placed in the interior storage compartment, sidewalls extending upward from the lower floor, an upper ceiling (top) covering an opening defined by upper ends of the sidewalls, an access (front opening) to the interior storage compartment, a door 18 pivotally attached to the receptacle for closing the access when in a closed position, wherein the digital locking mechanism is attached to an outer surface of the receptacle, wherein the digital locking mechanism configured to provide keyless (electronic) access to the interior storage compartment; verifying, by the digital locking mechanism, of the authentication code as an authorized authentication code (col. 7, lines 51-61); and manipulating of a lock 22, by the digital locking mechanism, to move the lock from a locked position to an unlocked position to render the door capable of being opened and closed (col. 7, lines 8-12).
Regarding claim 21, Porter discloses wherein the digital locking mechanism is configured to move the lock between the locked position and the unlocked position responsive to one or more wireless inputs (e.g. radio signal, col. 4, lines 10-21) received from an electronic device as opposed to received from a software application operating on a mobile device of a third party.  However, as evidenced by Jiang, such a wireless input is known in the package receptacle system art, see [0051-0052], and client device 130 (Fig. 1A) using mobile-app allowing third party locking/unlocking of parcel receptacle 110.  Therefore, as evidenced by Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by replacing its wireless input with a software application operating on a mobile device of a third party.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for KSR International Co. v. Teleflex Inc. (2007)). The substitution of the software application operating on a mobile device of a third party would enhance the remote operational capability of the receptacle.
Regarding claim 21, Porter fails to disclose displaying, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed.  However, as evidenced by Shoenfeld, such a display is known in the package receptacle system art, see display 24 on receptacle 10 that displays, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed (see col. 2, line 63, through col. 3, line 2).  Therefore, as evidenced by Shoenfeld, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter to include a  display that displays, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the display would improve customer interaction by notifying the intended recipient of delivery at the receptacle by the user. 
Regarding claim 22, a method of securing a package, the method comprising: wirelessly (radio signal, col. 4, lines 10-21) communicating an authentication code to a digital locking mechanism 24 attached to a sidewall of a receptacle 14 to move a lock 22 from a locked position to an unlocked position, wherein the receptacle comprises an interior storage compartment sized to receive a 
Regarding claim 22, Porter discloses wherein the digital locking mechanism is configured to move the lock between the locked position and the unlocked position responsive to one or more wireless inputs (e.g. radio signal, col. 4, lines 10-21) received from an electronic device as opposed to received from a software application operating on a mobile device of a third party.  However, as evidenced by Jiang, such a wireless input is known in the package receptacle system art, see [0051-0052], and client device 130 (Fig. 1A) using mobile-app allowing third party locking/unlocking of parcel receptacle 110.  Therefore, as evidenced by Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by replacing its wireless input with a software application operating on a mobile device of a third party.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the software application operating on a mobile device of a third party would enhance the remote operational capability of the receptacle.
Regarding claim 22, Porter fails to disclose displaying, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed.  However, as evidenced by Shoenfeld, such a display is known in the package receptacle system art, see display 24 on receptacle 10 that displays, in response to a package being KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the display would improve customer interaction by notifying the intended recipient of delivery at the receptacle by the user.
Regarding claim 23, and discussed above with respect to claim 10, Porter as modified by Jiang discloses wherein the one or more wireless inputs comprises an authentication code.  This code inherently is “configured to expire” after a predetermined time period, such as an unlocking code “expiring” after a subsequent locking code is issued.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US#5774053) in view of Jiang (US#2016/0331171), in view of Shoenfeld (US#10238210), and further in view of Fassbender et al. (US#2003/0154891).
Regarding claim 9, Porter fails to disclose a slot configured for dropping an envelope through the slot into the interior storage compartment as claimed by the applicant. However, as evidenced by Fassbender, such a configuration is known in the package receptacle system art, see door 13 KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the slot would provide an additional delivery option without requiring unlocking of the door.
Regarding claim 11, Porter fails to disclose digital locking mechanism also including a key and key hole as claimed by the applicant. However, as evidenced by Fassbender, such a configuration is known in the package receptacle system art, see digital locking mechanism including a keypad 11 and a key and key hole 15. Therefore, as evidenced by Fassbender, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter to also include a key and key hole. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the key and key hole would improve the security features of the system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (US#5774053) in view of Jiang (US#2016/0331171), in view of Shoenfeld (US#10238210), and further in view of Casterino et al. (US#2017/0124510).
Regarding claim 17, Porter fails to disclose a camera surveillance system configured to communicate with a building security system, the camera surveillance system further configured to log and record each access, and each access attempt, to the interior storage compartment. However, as evidenced by Casterino, such a configuration is known in the package receptacle system art, see [0024] and camera surveillance system configured to communicate with a building security system (remote service manager). Therefore, as evidenced by Casterino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter by including a camera surveillance system configured to communicate with a building security system, the camera surveillance system further configured to log and record each access, and each access attempt, to the interior storage compartment. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the camera surveillance system configured to communicate with a building security system would enhance the security of the system via remote monitoring.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (US#5774053) in view of Jiang (US#2016/0331171), in view of Shoenfeld (US#10238210), and further in view of Varga et al. (US#5818336).
Regarding claim 20, although Porter discloses a digital access mechanism 46 (controller) and back-up battery power (col. 6, lines 3-5), Porter fails to disclose the mechanism being configured to electronically communicate low back-up battery power. However, as evidenced by Varga, such a configuration is known in the package receptacle system art, see col. 9, lines 8-13. Therefore, as evidenced by Varga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porter such that the digital access mechanism was configured to electronically communicate low back-up battery power. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The capability of notification of low back-up battery power would promote continuous operability of the system and facilitate maintenance if needed.
Response to Arguments
Regarding claims 1, 21, and 22, the applicant argues the following:
“First, the pending claims recite that the “software application operating on the mobile device is integrated with a delivery management system of a third-party vendor such that the third-party vendor can access the receptacle to provide secure delivery of the package without input from an intended recipient of the package.” The Office Action relies Jiang as disclosing this aspect of the claims; however Jiang does not disclose that the “software application operating on the mobile device is integrated with a delivery management system of a third-party vendor.” At most, Jiang discloses that the software application can be used to access the receptacle, but it does not address integration with a third-party vendor.”

The examiner disagrees as Jiang (US#2016/0331171) discloses such a wireless input is known in the package receptacle system art, see [0051-0052], and client device 130 (Fig. 1A) using mobile-app allowing third party locking/unlocking of parcel receptacle 110. See [0051], lines 1-2, which explicitly (including a third party, different from the person having access to the client device 130) can retrieve the package by opening the locked receiving device 110 using one of several ways.”
Regarding claims 1, 21, and 22, the applicant argues the following:
“Second, the pending claims, as amended, recite either “‘a display that displays, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed” or “displaying, in response to a package being placed in the receptacle, a notification on the receptacle indicating that there is a package in the receptacle that is ready to be removed.” Neither Porter nor Jiang discloses this aspect of the claims.”

The examiner agrees with respect to Porter and Jiang, however Shoenfeld (US#10238210), as discussed above in detail in paragraphs 12, 25, and 28 of the instant Office action, teaches this new limitation.
Applicant’s arguments regarding previously applied Sundaresan (US#2017/0055751) are persuasive.  However, as necessitated by amendment, a new ground(s) of rejection is made in view of Jiang (US#2016/0331171) teaching the option of third party usage of a software application operating on a mobile device.
Conclusion
44.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
45.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677